In related child protective proceedings pursuant to Family Court Act article 10, the mother appeals, as limited by her brief, from so much of an order of fact-finding and disposition of the *743Family Court, Suffolk County (Freundlich, J.), dated April 5, 2006, as, after a fact-finding and dispositional hearing, found that she had neglected the subject children.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the mother’s contention, the Family Court’s finding of neglect based on the use of excessive corporal punishment is supported, as to each of the subject children, by a preponderance of the evidence (see Family Ct Act § 1012 [f] [i] [B]; § 1046 [b] [i]; Matter of Joshua B., 28 AD3d 759, 760-761 [2006]; Matter of Joseph O., 28 AD3d 562, 563 [2006]; Matter of Sheneika V., 20 AD3d 541, 542 [2005]; Matter of Jonathan W., 17 AD3d 374, 375 [2005]). Among other things, the out-of-court statements of the eldest child, Jetney, were sufficiently corroborated by the caseworker’s observations of her injuries, as well as by the out-of-court statement of Jedidah, the youngest of the subject children (see Matter of Joshua B., supra at 761). Although the Family Court erroneously found that the middle child, Jenica, made an out-of-court statement regarding prior incidents of corporal punishment, the record reflects that Jedidah had in fact made such a statement, telling the caseworker that all three of the subject children had been hit with a belt in the past. Viewing the record as a whole, and according great weight to the hearing court’s credibility determinations (see Matter of Joseph O., supra at 563; Matter of Sheneika V., supra at 542), we discern no basis to disturb the Family Court’s finding of neglect as to all three children (see Matter of Joshua B., supra at 761). Spolzino, J.P., Goldstein, Fisher and McCarthy, JJ., concur.